           Case 3:20-cv-00468-JCH Document 1 Filed 04/06/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

AMY BENJAMIN,                              )   CIVIL ACTION NO.
                                           )   3:20-cv-468
                    Plaintiff,             )
                                           )
       vs.                                 )
                                           )
                                           )
OXFORD HEALTH INSURANCE,                   )
INC.,                                      )
                                           )
                                           )
                    Defendant.             )
                                           )   April 6, 2020
                                           )

                                  COMPLAINT
   For Breach of the Employee Retirement Income Security Act of
  1974; Enforcement and Clarification of Rights; Prejudgment and
       Postjudgment Interest; and Attorneys’ Fees and Costs
      Plaintiff AMY BENJAMIN herein sets forth the allegations of her

Complaint against Defendant Oxford Health Insurance, Inc.

                            PRELIMINARY ALLEGATIONS

      1.      Jurisdiction: This action is brought under 29 U.S.C. §§ 1132(a), (e),

(f) and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter

“ERISA”) as it involves a claim by Plaintiff for employee benefits under an

employee benefit plan regulated and governed under ERISA. Jurisdiction is

predicated under these code sections as well as 28 U.S.C. § 1331 as this action

involves a federal question. This action is brought for the purpose of obtaining
            Case 3:20-cv-00468-JCH Document 1 Filed 04/06/20 Page 2 of 9




benefits under the terms of an employee benefit plan and enforcing Plaintiff’s

rights under the terms of an employee benefit plan. Plaintiff seeks relief, including

but not limited to: payment of benefits, prejudgment and post-judgment interest,

and attorneys’ fees and costs.

       2.      Plaintiff is a resident of the Town of Westport, located in Fairfield

County in the State of Connecticut. Thus, venue is proper in this judicial district

pursuant to 29 U.S.C § 1132(e)(2).

       3.      Plaintiff was at all relevant times a covered beneficiary under the

Techstyle Contract Fabrics Freedom PPO medical benefit plan (the “Plan”), an

employee welfare benefit plan regulated by ERISA and pursuant to which Plaintiff

is entitled to health care benefits.

       4.      Health benefits under the Plan are insured and administered by

Defendant Oxford Health Insurance, Inc. (“Oxford” or “Defendant”). Plaintiff is

informed and believes that Oxford is a corporation with its principal place of

business in Trumbull, Connecticut, authorized to transact and transacting business

in this judicial district, and can be found in this district.




                                             2
            Case 3:20-cv-00468-JCH Document 1 Filed 04/06/20 Page 3 of 9




                    FIRST CLAIM FOR RELIEF AGAINST
                   DEFENDANT FOR DENIAL OF BENEFITS

      5.       Plaintiff incorporates by reference paragraphs 1 through 4 as though

fully set forth herein.

      6.       On or about July 24, 2014, Plaintiff was admitted to Caron

Renaissance (“Caron”), a facility that treats behavioral and mental health disorders.

      7.       Plaintiff submitted a claim for benefits under the Plan for her

treatment at Caron to the Plan’s insurer, Oxford.

      8.       Oxford denied Plaintiff’s claim on the ground that she had not

received preauthorization for her treatment as allegedly required by the Plan.

       9.      On or about December 18, 2014, Plaintiff appealed this decision.

Plaintiff informed Oxford that she had been told that she was responsible for $500

and was covered for her stay at Caron.

       10.     On or about February 24, 2015, Oxford denied Plaintiff’s appeal.

Again, Oxford stated that Plaintiff’s claim was not covered because she had not

complied with the Plan’s preauthorization provisions. Oxford further stated that its

decision “does not reflect any view about the appropriateness of this service(s).”

       11.     On or about April 17, 2015, Plaintiff submitted a second-level appeal

to Oxford. In her letter, Plaintiff quoted, and attached a copy of, the Plan

provisions regarding preauthorization. Specifically, the out-of-network benefit

rider to the Plan provided, “If you fail to seek Our Preauthorization for benefits
                                            3
         Case 3:20-cv-00468-JCH Document 1 Filed 04/06/20 Page 4 of 9




subject to this section, We will pay an amount $500 less than We would otherwise

have paid for the care, or We will pay only 50% of the amount We would

otherwise have paid for the care, whichever results in a greater benefit for you.”

      12.      On or about May 21, 2015, Oxford denied Plaintiff’s second-level

appeal. Oxford contended that it had “carefully reviewed the documentation

submitted, our payment policies and the limitations, exclusions and other terms of

your Benefit Plan, including any applicable Riders, Amendments, and Notices.”

      13.      However, Oxford upheld its prior decision, again on the ground that

Plaintiff had not complied with Plan provisions. Again, Oxford stated that its

“administrative decision does not reflect any view about the appropriateness of this

service(s).”

      14.      Plaintiff filed suit in this Court on March 10, 2016, alleging claims for

relief under ERISA against Oxford. Benjamin v. Oxford Health Ins., Inc., Case No.

3:16-cv-00408 (CSH) (D. Conn.). That action was originally assigned to the

Honorable Alvin W. Thompson, but was reassigned on September 12, 2017 to the

Honorable Charles S. Haight, Jr.

      15.      In a July 19, 2018 order Judge Haight issued a ruling on the parties’

cross-motions for summary judgment. In his order, Judge Haight granted

Plaintiff’s motion for summary judgment in part, and granted Oxford’s partial

motion for summary judgment. Docket No. 76.

                                            4
          Case 3:20-cv-00468-JCH Document 1 Filed 04/06/20 Page 5 of 9




       16.    The result of this order was that Plaintiff’s claim for benefits was

remanded to Oxford for a “full and fair” examination of her claim in the first

instance. Id. at 22.

       17.    Judgment was entered by the Court on January 10, 2019. Docket No.

90.

       18.    On remand, Oxford determined in a July 2, 2019 letter that benefit

coverage was not available because it allegedly was not medically necessary under

the Optum 2014 Level of Care Guidelines for Mental Health Hospitalization.

       19.    Plaintiff appealed this decision in an August 29, 2019 letter.

       20.    On September 13, 2019, Oxford denied Plaintiff’s appeal, again

alleging that the treatment she received was not medically necessary under the

Optum 2014 Guidelines.

       21.    On November 19, 2019, Plaintiff submitted a second-level appeal to

Oxford.

       22.    On December 2, 2019, Oxford declined to review Plaintiff’s second-

level appeal on the merits and responded that Plaintiff had “exhausted all available

internal appeal/grievance options.”

       23.    On January 23, 2020, Plaintiff wrote to Oxford and informed Oxford

that the Plan allowed for two levels of internal appeals, and requested that Oxford

process Plaintiff’s second-level appeal as set forth in her November 19, 2019 letter.

                                           5
            Case 3:20-cv-00468-JCH Document 1 Filed 04/06/20 Page 6 of 9




      24.      On January 30, 2020, Oxford informed Plaintiff once again that it was

Oxford’s position that all internal appeals had been exhausted.

      25.      Because Oxford has refused to pay for her treatment, Plaintiff

incurred the cost of her treatment at Caron from July 24, 2014 through the date of

her discharge on October 3, 2014.

      26.      Defendant wrongfully denied Plaintiff’s claim for benefits, in the

following respects, among others:

      (a)      Failure to pay medical benefit payments due to Plaintiff at a time
               when Defendant knew, or should have known, that Plaintiff was
               entitled to those benefits under the terms of the Plan;

      (b)      Failure to provide prompt and reasonable explanations of the bases
               relied on under the terms of the Plan documents, in relation to the
               applicable facts and Plan provisions, for the denial of the claims for
               medical benefits;

      (c)      After the claims were denied in whole or in part, failure to adequately
               describe to Plaintiff any additional material or information necessary
               to perfect the claims along with an explanation of why such material
               is or was necessary;

      (d)      Failure to pay for the level of care which Defendant determined was
               medically necessary;

      (e)      Failure to properly and adequately investigate the merits of the claims
               and/or provide alternative courses of treatment;

      (f)      Failure to provide for a second-level appeal as allowed by the Plan;
               and

      (g)      Applying claim guidelines that are inconsistent with the terms of the
               Plan and generally accepted standards of mental health care, see Wit v.

                                            6
         Case 3:20-cv-00468-JCH Document 1 Filed 04/06/20 Page 7 of 9




             United Behavioral Health, No. 14-CV-02346-JCS, 2019 WL 1033730
             (N.D. Cal. Mar. 5, 2019).

      27.    Plaintiff is informed and believes and thereon alleges that Defendant

wrongfully denied Plaintiff’s claims for benefits by other acts or omissions of

which Plaintiff is presently unaware, but which may be discovered in this litigation

and which Plaintiff will immediately make Defendant aware of once said acts or

omissions are discovered by Plaintiff.

      28.    Following the denial of the claims for benefits under the Plan,

Plaintiff exhausted all administrative remedies required under ERISA, and

performed all duties and obligations on her part to be performed.

      29.    As a proximate result of the denial of medical benefits, Plaintiff has

been damaged in the amount of all of the medical bills incurred, in a total sum to

be proven at the time of trial.

      30.    As a further direct and proximate result of this improper determination

regarding the medical claims, Plaintiff, in pursuing this action, has been required to

incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is

entitled to have such fees and costs paid by Defendant.

      31.    Due to the wrongful conduct of Defendant, Plaintiff is entitled to

enforce her rights under the terms of the Plan.




                                          7
           Case 3:20-cv-00468-JCH Document 1 Filed 04/06/20 Page 8 of 9




                      SECOND CLAIM FOR RELIEF AGAINST
                      DEFENDANT FOR EQUITABLE RELIEF

      32.     Plaintiff refers to and incorporates by reference paragraphs 1 through

31 as though fully set forth herein.

      33.     As a direct and proximate result of the failure of Defendant to pay

claims for medical benefits, and the resulting injuries and damages sustained by

Plaintiff as alleged herein, Plaintiff is entitled to and hereby requests that this Court

grant Plaintiff the following relief pursuant to 29 U.S.C. § 1132(a)(1)(B):

      (a)     Restitution of all past benefits due to Plaintiff, plus prejudgment and
              post-judgment interest at the lawful rate;

      (b)     A mandatory injunction requiring Defendant to immediately qualify
              Plaintiff for medical benefits due and owing under the Plan; and

      (c)     Such other and further relief as the Court deems necessary and proper
              to protect the interests of Plaintiff as participant under the Plan.


                                 REQUEST FOR RELIEF

        Wherefore, Plaintiff prays for judgment against Defendant Oxford as

follows:

      1.      Payment of health insurance benefits due to Plaintiff under the Plan;

      2.      Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’

fees incurred in pursuing this action;

      3.      Payment of prejudgment and post-judgment interest as allowed for

under ERISA; and

                                           8
          Case 3:20-cv-00468-JCH Document 1 Filed 04/06/20 Page 9 of 9




     4.      For such other and further relief as the Court deems just and proper.



DATED: April 6, 2020                   FOR THE PLAINTIFF:



                                       BY: /s/ Ian O. Smith
                                           Ian O. Smith, Esq., ct24135
                                           Local Counsel
                                           The Law Office of Ian O. Smith, LLC
                                           P.O. Box 33
                                           Tolland, CT 06084
                                           Phone: (860) 539-2156
                                           Fax: (860) 896-9279
                                           e-mail: iansmithlaw@outlook.com

                                             Lisa S. Kantor, Esq.
                                             (Pro Hac Vice Pending)
                                             Kantor & Kantor, LLP
                                             19839 Nordhoff Street
                                             Northridge, CA 91324
                                             Phone: (818) 886-2525
                                             Fax: (818) 350-6272
                                             e-mail: lkantor@kantorlaw.net

                                             ATTORNEYS FOR PLAINTIFF




                                         9
